 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12

13
                                                 )   Case No.: 8:19-cv-00770-AG-E
14   DAVID EHRMAN, individually,                 )
     individually, and on behalf of other        )   [Hon. Judge Andrew J. Guilford]
15   members of the general public               )
     similarly situated,                         )
16                                               )
                                                 )   ORDER DISMISSING ENTIRE
17
                   Plaintiffs,                       ACTION-INDIVIDUAL CLAIMS
                                                 )
                                                 )   WITH PREJUDICE AND CLASS
18   v.                                          )   CLAIMS WITHOUT PREJUDICE
                                                 )
19                                               )
     MULTIFAMILY INTERNET                        )
     VENTURES, LLC, and DOES 1                       Case Filed: March 22, 2019
20                                               )   Trial Date: None Set
     through 25,                                 )
21                                               )
                   Defendants.
                                                 )
22

23

24

25

26

27   ____________________________________________________________________________________________
                                              -1-
28
               ORDER DISMISSING ENTIRE ACTION-INDIVIDUAL CLAIMS
               WITH PREJUDICE AND CLASS CLAIMS WITHOUT PREJUDICE
 1
                                              ORDER
 2
           Based on the Stipulation of the parties and upon a finding of good cause, the
 3
     Court hereby orders this action shall be, and is voluntarily DISMISSED. Plaintiff
 4
     David Ehrman’s individual claims are dismissed WITH PREJUDICE. All class
 5
     claims are dismissed WITHOUT PREJUDICE. Each party to bear its own
 6
     attorney’s fees, expenses and costs of court, if any.
 7

 8
     Dated: July 26, 2019
 9
                                                      Hon. Judge Andrew J. Guilford
10                                                    United States District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ____________________________________________________________________________________________
                                              -2-
28
               ORDER DISMISSING ENTIRE ACTION-INDIVIDUAL CLAIMS
               WITH PREJUDICE AND CLASS CLAIMS WITHOUT PREJUDICE
